DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2020 has been entered.
Claims 1-10, 14, 22-23 have been cancelled.  Claim 27 has been added.  Claims 11-13, 15-21, 24-27 are pending.  Claims 17-19 have been withdrawn.  Claim 11 has been amended.  Claims 11-13, 15-16, 20-21, 24-27 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 15-16, 20-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (JP 2004-516272A, machine translation, WO 02/49654 A1 English language equivalent), in view of Nishimura et al. (WO 2009/101967, machine translation).
The instant claims are directed to a composition comprising 20 mass% or less of an ether type glycerophospholipid and 80 mass% or more of γ-cyclodextrin.  
Davis et al. teaches that a shark meat extract, obtained by solvent extraction, for use as an angiogenesis inhibitor towards methods of treating related diseases, such as cancer, retinopathy, inflammation, and arthritis (abstract).  Phospholipids are taught to be a major component of the extract, which is typically in the range of 20-40% by weight (page 5, lines 16-29).  Extraction is performed with solvents, such as ethanol, methanol, ethyl acetate, or dichloromethane (page 4, lines 5-7).  The extract may be mixed with a solid carrier, such as cyclodextrin, and formulated into a powder (page 8, lines 4-8).  Tables 1 and 3 shows that the fatty acid content of shark meat oil and extracts contains 
Davis et al. teach as discussed above, however, fail to specifically disclose ɣ-cyclodextrin.  
Nishimura et al. teach methods for stabilizing phosphatidylserine by forming a phosphatidylserine complex with a cyclodextrin, so that it possesses excellent long-term storage stability and manufacturability.  Phosphatidylserine is taught to be a type of glycerophospholipid, which is known to have pharmacological activities.  Phosphatidylserine is taught to improve brain dysfunction, such as Alzheimer’s disease, dementia, or memory impairment, in addition to preventing brain function decline with age, or ischemic brain damage.  The phosphatidylserine complex is obtained by kneading phosphatidylserine and cyclodextrin in a ratio of 1:20 parts respectively (paragraphs 0001-0010).  The phosphatidylserine can be synthetically derived or naturally derived and can be obtained from an animal or plant by the usual methods for extraction and purification known in the art (paragraph 0016).  The cyclodextrin used can be either β-cyclodextrin or ɣ-cyclodextrin (paragraph 0022).  Example 2 shows a pale yellow powder phosphatidylserine complex consisting of 100 g of phosphatidylserine and 500 g of ɣ-cyclodextrin (paragraph 0043).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to interchange ɣ-
A person of ordinary skill in the art would have been motivated to interchange ɣ-cyclodextrin for β-cyclodextrin because Nishimura teach the functional equivalency of both cyclodextrins for use in formulating a composition comprising phospholipids.  Therefore, the skilled artisan would have had a reasonable expectation of success in formulating a composition comprising phospholipids and ɣ-cyclodextrin that has excellent long-term storage stability and manufacturability for use as an angiogenesis inhibitor.

Response to Arguments
The Sasuga Declaration under 37 CFR 1.132 filed 7/14/2020 is insufficient to overcome the rejection of claims 11-13, 15-16, 20-21, 24-27 based upon Davis et al. (JP 2004-516272A, machine translation, WO 02/49654 A1 English language equivalent), in view of Nishimura et al. (WO 2009/101967, machine translation).
The declaration compares a shark extract in Davis (example 9) with a scallop extract of the present invention and found the scallop extract to have significantly higher ePE content.  
This is not persuasive for many reasons.  First, the instant claims are not limited to any particular source (scallop or shark extract) of ether type glycerophospholipid.  If the Applicant is claiming unexpected results for ether type glycerophospholipids found in scallops, it should be reflected in the claims.  It is also noted that some of the other 
Secondly, in order to make a fair comparison, the method of preparation of each composition must be the same, but that is not what we see in the declaration.  The shark extract was extracted ten times by ethanol only with stirring and then distilled off.  This was followed by emulsifying the extract in water, combined with the cyclodextrin, lyophilized, and placed in a 60 °C environment.  On the other hand, the instant invention used a mixture of water and ethanol (mainly water), followed by ultrasonic homogenizer treatment for several hours to form the emulsion.  After adding the cyclodextrin, it was stirred at RT for one hour and then frozen at -30 °C, and freeze dried for 48 hrs.  Because the methods of extraction and preparation of the powder composition is different, no conclusion of unexpected results can be reached with regard to ePE content.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results, a few notable principles are well settled.  It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  The claims must be commensurate in scope with any evidence of unexpected results.  See MPEP 716.02 (d).  Further, a DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02 (e).  Applicants fail to provide clear and convincing evidence to support the alleged unexpected benefit.
s 11-13, 15-16, 20-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2009/101967, machine translation) in view of Braverman et al. (“Functions of plasmalogen lipids in health and disease,” Biochimica et Biophysica Acta, 1822, 2012, 1422-1452).
The instant claims are directed to a composition comprising 20 mass% or less of an ether type glycerophospholipid and 80 mass% or more of ɣ-cyclodextrin.    
Nishimura et al. teach methods for stabilizing phosphatidylserine by forming a phosphatidylserine complex with a cyclodextrin, so that it possesses excellent long-term storage stability and manufacturability.  Phosphatidylserine is taught to be a type of glycerophospholipid, which is known to have pharmacological activities.  Phosphatidylserine is taught to improve brain dysfunction, such as Alzheimer’s disease, dementia, or memory impairment, in addition to preventing brain function decline with age, or ischemic brain damage.  The phosphatidylserine complex is obtained by kneading phosphatidylserine and cyclodextrin in a ratio of 1:20 parts respectively (paragraphs 0001-0010).  The phosphatidylserine can be synthetically derived or naturally derived and can be obtained from an animal or plant by the usual methods for extraction and purification known in the art (paragraph 0016).  The cyclodextrin used can be either β-cyclodextrin or ɣ-cyclodextrin (paragraph 0022).  Example 2 shows a pale yellow powder phosphatidylserine complex consisting of 100 g of phosphatidylserine and 500 g of ɣ-cyclodextrin (paragraph 0043).
However, Nishimura et al. fail to specifically disclose an ether type glycerophospholipid (plasmalogen).  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the specific glycerophospholipid, plasmalogens, as taught by Braverman et al., for the glycerophospholipid in the phosphatidylserine complex with a cyclodextrin, as taught by Nishimura et al.
A person of ordinary skill in the art would have been motivated to use plasmalogens for the glycerophospholipids because Braverman et al. teach that plasmalogens are well-known glycerophospholipids in the pharmaceutical arts.  Since Nishimura et al. already teaches the use of glycerophospholipids (phosphatidylserine) in the complexes with cyclodextrin, it would be obvious to the skilled artisan to try another well-known glycerophospholipid, absent a showing of criticality or unexpected results.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating another glycerophospholipid complex with cyclodextrin by using plasmalogens due to the functional equivalency of both phosphatidylserine and plasmalogen being well-known glycerophospholipids.

Response to Arguments
Applicant argues that Nishimura does not relate to ether type phospholipid, but instead to phosphatidylserine.
This is not persuasive because the emphasis that Nishimura provides is in the form of Example 2, which shows a pale yellow powder phosphatidylserine complex consisting of 100 g of phosphatidylserine and 500 g of ɣ-cyclodextrin (paragraph 0043).  Applicant is reminded that the teachings of an ether type glycerophospholipid is found in the secondary reference, Braverman et al., which teaches that plasmalogens are a unique class of glycerophospholipids containing a fatty alcohol with a vinyl-ether bond at the sn-1 position, and enriched in polyunsaturated fatty acids at the sn-2 position of the glycerol backbone (abstract).  
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 11-13, 15-16, 20-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP 2007161834, machine translation) in view of Braverman et al. (“Functions of plasmalogen lipids in health and disease,” Biochimica et Biophysica Acta, 1822, 2012, 1422-1452).
The instant claims are directed to a composition comprising 20 mass% or less of an ether type glycerophospholipid and 80 mass% or more of ɣ-cyclodextrin.  

However, Yuji fails to specifically disclose an ether type glycerophospholipid (plasmalogen).  
Braverman et al. teach that plasmalogens are a unique class of glycerophospholipids containing a fatty alcohol with a vinyl-ether bond at the sn-1 position, and enriched in polyunsaturated fatty acids at the sn-2 position of the glycerol backbone (abstract).  Plasmalogen deficiency is associated with three disease states – respiratory disorders, Alzheimer’s disease, and inflammatory conditions (page 1448, first full paragraph).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the specific glycerophospholipid, plasmalogens, as taught by Braverman et al., for the glycerophospholipid in the powder composition comprising cyclodextrin, as taught by Yuji.
A person of ordinary skill in the art would have been motivated to use plasmalogens for the glycerophospholipids because Braverman et al. teach that 
The Examiner notes that it is routine in the arts to optimize the ratio of glycerophospholipid and cyclodextrin, absent a showing of criticality or unexpected results.  Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
	Applicant argues that Yuji merely discloses the use of diglyceride-3-phosphoric acid, which is not an ether type glycerophospholipid.  
This is not persuasive because, again, the limitations drawn to an ether type glycerophospholipid is taught by the secondary reference, Braverman.  Applicant is reminded that this obviousness rejection is based on a combination of references, and not just based on Yuji.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).